               Case 20-00154-SMT             Doc 8   Filed 03/12/20 Entered 03/12/20 15:52:08        Desc Main
                                                     Document     Page 1 of 3


                           In the United States Bankruptcy Court for the District of Columbia

                                                                         Bankruptcy No. 20-00154 SMT
                          In re:
                                                                         Chapter 11
                          WALTER LEROY PEACOCK,
                                                                         NOTICE OF OPPORTUNITY TO
                                   Debtor.                               OBJECT TO APPLICATION TO
                                                                         EMPLOY

                          The Debtor has filed an Application to Employ The Weiss Law Group, LLC and Brett
                          Weiss, Esquire, as Counsel for the Debtor. Your rights may be affected. You should read
                          these papers carefully and discuss them with your attorney, if you have one in this
                          bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

                          If you do not want the Court to grant the Application, or if you want the Court to consider
                          your views on the matter, then on or before April 2, 2020, you or your attorney must file
                          with the Court a written objection to the Application, together with the proposed order
                          required by Local Bankruptcy Rule 9072-1. The objection and proposed order must be
                          filed with the Clerk of the Bankruptcy Court, E. Barrett Prettyman U.S. Courthouse, 3rd
                          and Constitution Avenue, N.W., Washington, D.C. 20001. You may append affidavits and
                          documents in support of your objection.

                          If you mail your objection to the Court for filing, you must mail it early enough so the Court
                          will receive it on or before the date stated above. You must also mail a copy of your
                          objection to Brett Weiss, Esquire, The Weiss Law Group, LLC, 6404 Ivy Lane, Suite 650,
                          Greenbelt, Maryland 20770.

                          If you or your attorney do not take these steps, the Court may decide that you do not
                          oppose the relief sought in the motion and may enter an order granting relief. The Court
                          may grant the Application without a hearing if the objection filed states inadequate
                          grounds for denial of the Application. Parties in interest with questions may contact the
                          undersigned.

                          Date: March 12, 2020                              Respectfully Submitted,

                                                                            THE WEISS LAW GROUP, LLC


                                                                            By: _______/s/ Brett Weiss___________
                                                                               BRETT WEISS, #A404420
                                                                               6404 Ivy Lane, Suite 650
                                                                               Greenbelt, Maryland 20770
                                                                               (301) 924-4400
                                                                               brett@BankruptcyLawMaryland.com
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
               Case 20-00154-SMT           Doc 8   Filed 03/12/20 Entered 03/12/20 15:52:08         Desc Main
                                                   Document     Page 2 of 3

                                                       CERTIFICATE OF SERVICE

                                 I hereby certify that on the 12th day of March, 2020, I reviewed the Court’s
                          CM/ECF system and it reports that an electronic copy of the above pleading will be
                          served electronically by the Court’s CM/ECF system on the following:

                                 Joseph A. Guzinski Joseph.A.Guzinski@usdoj.gov
                                 U. S. Trustee for Region Four USTPRegion04.DC.ECF@USDOJ.GOV

                                 I hereby further certify that on the 12th day of March, 2020, a copy of the
                          above pleading was also mailed first class mail, postage prepaid, to:

                          Bank of Missouri                                 Philadelphia, PA 19101-7346
                          906 N. Kingshighway Street
                          Perryville, MO 63775                             Macy's
                                                                           Bankruptcy Processing
                          Capital Bank N.A.                                P.O. Box 8053
                          One Church Street                                Mason, OH 45040
                          Rockville, MD 20850
                                                                           Merrick Bank
                          DC Office of Tax and Revenue                     PO Box 5721
                          1101 4th Street, SW, No. 270                     Hicksville, NY 11802-5721
                          Washington, DC 20024
                                                                           Mission Lane/TAB Bank
                          DC Water & Sewer Authority                       PO Box 31535
                          PO Box 97200                                     Tampa, FL 33621
                          Washington, DC 20090
                                                                           Synchrony Bank/Amazon
                          Deutsche Bank National Trust Company             PO Box 965013
                          1661 Worthington Road, Suite 100                 Orlando, FL 32896
                          West Palm Beach, FL 33409
                                                                           TD Bank, N.A.
                          First Premier Bank                               1701 Route 70 East
                          PO Box 5524                                      Cherry Hill, NJ 08034
                          Sioux Falls, SD 57117-5524
                                                                           Total Card Inc.
                          HSBC Bank USA, National Association              5109 S. Broadband Lane
                          452 Fifth Avenue                                 Sioux Falls, SD 57108
                          New York, NY 10018
                                                                           Verizon
                          Internal Revenue Service                         Bankruptcy Department
                          Centralized Insolvency Operation                 404 Brock Dr
                          PO Box 7346                                      Bloomington, IL 61701-2654


                                                                           ______/s/ Brett Weiss_______________
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                      –2–
               Case 20-00154-SMT   Doc 8   Filed 03/12/20 Entered 03/12/20 15:52:08   Desc Main
                                           Document     Page 3 of 3

                                                               BRETT WEISS




  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                            –3–
